Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Claims 1, 3, 6-19 are allowed because Swaminathan et al. appear to be the closest prior art references.  However, theses references fail to teach a method for fabricating a multilayer structure for a hard mask having the first source gas is a gas comprising one selected from among zirconium (Zr) and titanium (Ti), and the second source gas is a gas comprising the other one of zirconium (Zr) and titanium (Ti).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thanh Nguyen whose telephone number is (571) 272-1695, or by Email via address Thanh.Nguyen@uspto.gov.  The examiner can normally be reached on Monday-Thursday from 6:00AM to 3:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Steven Loke, can be reached on (571) 272-1657.  The fax phone number for this Group is (571) 273-8300.

/THANH T NGUYEN/Primary Examiner, Art Unit 2893